Citation Nr: 1640279	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from February 17, 2011.  


REPRESENTATION


The Veteran is represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1993 to September 1996, and from February 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating in excess of 50 percent for PTSD.  

In April 2016, the Board remanded the claim for additional development.  In a June 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 70 percent for PTSD effective February 17, 2011, the date of claim for increase.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  











FINDING OF FACT

In a July 2016 statement in support of the claim signed by the Veteran, the Veteran withdrew the appeal for an increased rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdraw of Appeal for an Increased Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Regarding the appeal for an increased rating for PTSD, prior to a promulgation of a decision by the Board, on a VA Form 21-4138 (statement in support of claim) signed by the Veteran, the Veteran withdrew the appeal for an increased rating for PTSD in excess of 70 percent.  There remain no allegations of errors of fact or law for appellate consideration of the issue of an increased rating for PTSD.  





Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue, and the appeal is dismissed.  See 	 38 C.F.R. §§ 20.202, 20.204.


ORDER

The appeal for an increased rating in excess of 70 percent for PTSD, having been withdrawn, is dismissed.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


